Citation Nr: 1343237	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for thrombophlebitis of the left leg with blisters and varicose veins.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran served on active duty from December 1944 to July 1946.  He had additional unverified service as a member of the United States Coast Guard Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

At the outset, the Board notes that the Veteran was scheduled for a VA examination in connection with the claim on appeal, which examination was to be conducted in August 2013 at the Tampa, Florida, VA Medical Center (VAMC).  The Veteran failed to report for that examination.  The indicated reason for his failure to report for the examination was a refusal to report to that location.  

In this regard, "[w]hen a claimant fails[, without good cause,] to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b) (2013).  Here, it appears as though the Veteran was residing in Massachusetts at the time that his VA examination was scheduled at the Tampa VAMC.  Indeed, the examination request lists the Veteran's address as being in Massachusetts and a review of the claims folder reveals that the Veteran is a "snowbird," and generally does not return to Florida until October.  It does not appear as though the agency of original jurisdiction (AOJ) attempted to afford the Veteran a VA examination in Massachusetts where he was then residing, despite the fact that the AOJ had knowledge of the Veteran's then residence, as evidenced by the Veteran's address listed on the examination request.  Given this evidence, the Board finds that the Veteran had good cause for failing to report for his August 2013 VA examination in Tampa, Florida, and the matter must be remanded for the Veteran to be afforded another opportunity to present for an examination in connection with his claim.  

Regarding the Veteran's claimed left leg disability, the Board notes that the Veteran is service-connected for thrombophlebitis of the right leg.  Although it is indicated on a rating decision code sheet that that disability was incurred during World War II, a review of the claims folder shows that the Veteran's right leg disability was determined to be attributable to his period of service as a Coast Guard Reservist.  The Veteran alleges that his claimed left leg disability is also attributable to service as a Coast Guard Reservist.  Although certain records related to the Veteran's Reserve service have been associated with the claims folder, it does not appear as though the AOJ has attempted to verify the Veteran's Reserve service dates, to include any periods of active duty for training (ACDUTRA), or obtain any treatment records related to his Reserve service.  On remand, the AOJ should attempt to clarify the Veteran's Reserve service dates, to include any periods of active duty, ACDUTRA, or inactive duty training, and to obtain the Veteran's complete military treatment records.

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection based on Reserve duty service, to include based on periods of ACDUTRA and inactive duty training.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ must confirm the Veteran's military service and verify the dates of his service as a member of the Coast Guard Reserve.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period.  

The AOJ should also attempt to obtain the Veteran's treatment records related to his service as a Reservist that may have been maintained with the Coast Guard and/or his specific reserve unit.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

3.  After any Reserve treatment records have been obtained and associated with the claims folder, the Veteran should be afforded a VA examination to evaluate his claim of service connection for thrombophlebitis of the left leg with blisters and varicose veins.  (The AOJ should ascertain the Veteran's current state of residence and provide an examination at a proximate VAMC.)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted. 

The examiner should take a detailed history from the Veteran regarding the onset and continuity of his claimed left leg disability.  The examiner should identify all left leg disabilities, to include thrombophlebitis and/or varicose veins, and should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that the Veteran has a current left leg disability, to include thrombophlebitis and/or varicose veins, related to a period of active duty, ACDUTRA, or inactive duty training.  

The examiner should consider whether the Veteran's current left leg symptomatology is in any way related to incident that formed the basis for the award of service connection for right left thrombophlebitis.  If the examiner finds that the Veteran's current left leg symptomatology is not traceable to that incident, the examiner should set forth specific reasons for his finding in this regard.  The examiner should also address the relationship, if any, between the Veteran's left leg symptomatology and his service-connected right left thrombophlebitis.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(In the event that the Veteran fails to report for the examination, forward the claims folder to a clinician for review and request that the clinician render the opinions requested above.  In any opinion cannot be rendered based on a need to examine the Veteran, the clinician should indicate that in the opinion report.)

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the AOJ.  However, he is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

